Voto disidente del
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 21 de febrero de 1978
La sentencia del Tribunal revoca la concesión de daños porque no se demostró que la acción de la Policía fuera “una instigación maliciosa.” Estoy de acuerdo en que no hubo ins-tigación maliciosa. Lo que la sentencia pasa por alto es la negligencia del Negociado de Vehículos de Motor al suminis-trar a la Policía información errónea, hecho este que inicia *806la cadena de eventos en que se perjudicó- al demandante, culminando en su arresto. Por esa actuación negligente el Estado viene obligado a responder por los daños que ello causó.
Confirmaría la sentencia recurrida.